        Case 8:19-cv-03455-TDC Document 165 Filed 04/01/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND




                                                     Consolidated Case Nos. TDC-19-3455
 IN RE 2U, INC. SECURITIES CLASS ACTION              and TDC-20-1006




                        NOTICE OF WITHDRAWAL AS COUNSEL


       PLEASE TAKE NOTICE that pursuant to Local Rule 101(2)(a)(1), Defendants 2U, Inc.,

Christopher J. Paucek, Catherine A. Graham, Harsha Mokkarala, Paul A. Maeder, Robert M.

Stavis, Gregory K. Peters, Timothy M. Haley, Earl Lewis, Coretha M. Rushing, Valerie B.

Jarrett, Mark J. Chernis, Sallie L. Krawcheck, John M. Larson, and Edward S. Macias

(“Defendants”), by and through counsel, hereby request that Amanda Betsch be withdrawn as

counsel in this matter. Defendants continue to be represented by J. Christian Word and Sarah A.

Tomkowiak.

       WHEREFORE, Defendants respectfully request that the Court enter an order permitting

Ms. Betsch to withdraw as counsel for Defendants.



 Dated: April 1, 2021                            Respectfully submitted,


                                                 /s/ J. Christian Word
                                                 J. Christian Word (Bar No. 26400)
                                                 LATHAM & WATKINS LLP
                                                 555 Eleventh Street NW, Suite 1000
                                                 Washington, DC 20004
                                                 Telephone: (202) 637-2200
                                                 Facsimile: (202) 637-2201
Case 8:19-cv-03455-TDC Document 165 Filed 04/01/21 Page 2 of 2



                               E-mail:     christian.word@lw.com

                               Attorney for Defendants 2U, Inc., Christopher
                               J. Paucek, Catherine A. Graham, Harsha
                               Mokkarala, Paul A. Maeder, Robert M.
                               Stavis, Gregory K. Peters, Timothy M. Haley,
                               Earl Lewis, Coretha M. Rushing, Valerie B.
                               Jarrett, Mark J. Chernis, Sallie L.
                               Krawcheck, John M. Larson, Edward S.
                               Macias
